DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 20 reads “an integral portion that communicate” it should read “an integral portion that communicates”, emphasis added by the examiner. 
Claim 13 does not end with a period it should read “distinguished from a path of the coolant.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 refers to “the integral valve outlet path” in line 5. It is unclear if this is referring to the “first integral valve outlet path” or the “second integral valve outlet path” which are both 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Johnston (US Patent Application Publication US 2016/0107501 A1).
Regarding claim 1, Johnston discloses (Figures 5-11) a cooling system of an electric vehicle, changing a circulation path of a coolant based on operation of a valve module that comprises: an integral valve (at valve 1003 in figure 10 and 11) that supplies a coolant to a portion where circulation of the coolant is required while cooling a power source of the vehicle (coolant/heat transfer fluid to battery pack 509 is controlled to flow through loop 505 or 505 and 507 depending on the positon of the valve as seen in figure 10 and 11), and receives the coolant to supply the received coolant back to the power source (battery pack 509) and the portion where the coolant circulation is required; 

a first integral valve outlet path, which is a first outlet through which the coolant is selectively discharged from the integral valve (the outlet of valve 1003 where heat transfer fluid flows into loop 507  as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066)
a second integral valve outlet path, which is a second coolant outlet through which the coolant is selectively discharged from the integral valve (the outlet of valve 1003 where heat transfer fluid flows directly to pump 527 as seen in figure 10 and the similarly controlled system in figure 6 per paragraph 0066); 
a heat pump device through which the coolant passed through the integral valve always passes (refrigeration control loop 501 including heat exchanger 557 and 559 where heat transfer fluid always passes through heat exchanger 557 from pump 527), and where a heat pump is embedded to selectively increase or decrease a temperature of the coolant (heat exchanger 557 serves as a chiller to cool the heat transfer fluid per paragraph 0056 and heat exchanger 559 serves to heat the heat transfer fluid per paragraph 0057 and 0060); 
a heat pump device inlet path, which is an inlet through which the coolant is introduced into the heat pump device (where heat transfer fluid flows into heat exchanger 557 from pump 527); 
a heat pump device outlet path, which is an outlet through which the coolant is discharged from the heat pump device where heat transfer fluid flows from heat exchanger 559 toward pump 529 or where the valve flow from valves 1002 and 1001  combine to flow into battery pack 509); 
an integral circulation portion ( the connecting piping connecting valve 1004 to either side of valve 1003 as seen in figure 10 and 11) that communicates with the first integral valve 
an integral circulation portion outlet path, which is an outlet that is different from the heat pump device inlet path through which the coolant is discharged from the integral circulation portion (the portion loop 507 immediately downstream of the connecting piping between valves 1003 and 1004 where heat transfer fluid flows from the valves 1003-1004 to pump 507 as seen in figure 10 and 11); 
and an integral circulation portion inlet path, which is an inlet that is different from the first integral valve outlet path and the second integral valve outlet path through which the coolant is introduced into the integral circulation portion (where heat transfer fluid flows from converter 515 in loop 507 to enter valve 1004 as seen in figure 10 and 11).
Regarding claim 2, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses, wherein the integral valve inlet path (the inlet to valve 1003 where heat transfer fluid flows into the valve 1003 from the battery pack 509), the first integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows into loop 507 as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066), and the second integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows directly to pump 527 as seen in figure 10 and the similarly controlled system in figure 6 per paragraph 0066)  are formed in the integral valve ( as seen in figure 10 and 11).
Regarding claim 3, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses the heat pump device inlet path and the heat pump device outlet path are formed in the heat pump device (the inlet sand outlets from the heat exchangers 557 and 559 are part of the heat exchangers which are part of the refrigeration control loop 501).
	Regarding claim 4, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses the integral circulation portion outlet path (the portion loop 507 immediately downstream of the connecting piping between valves 1003 and 1004 where heat transfer fluid flows from the valves 1003-1004 to pump 507 as seen in figure 10 and 11) and the integral circulation portion inlet path (where heat transfer fluid flows from converter 515 in loop 507 to enter valve 1004 as seen in figure 10 and 11) are formed in the integral circulation portion (in the connecting piping connecting valve 1004 to either side of valve 1003 as seen in figure 10 and 11).
	Regarding claim 5, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses the integral circulation portion outlet path (the portion loop 507 immediately downstream of the connecting piping between valves 1003 and 1004 where heat transfer fluid flows from the valves 1003-1004 to pump 507 as seen in figure 10 and 11) is disposed while opposing the first integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows into loop 507 as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066) to discharge the coolant introduced into the integral circulation portion through the first integral valve outlet path (the respective outlet paths are on opposite sides of a T junction in the piping as seen in figure 11).
	Regarding claim 6, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses the integral circulation portion outlet path (the portion loop 507 immediately downstream of the connecting piping between valves 1003 and 1004 where heat transfer fluid flows from the valves 1003-1004 to pump 507 as seen in figure 10 and 11) and the first integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows into loop 
	Regarding claim 7, Johnston discloses the claim limitations of claim 6 above and Johnston further discloses the valve module further includes: a check valve (valve 1004 acts as a check valve as it prevents flow from loop 505 into loop 507 in the stat shown in figure 10) disposed between the second integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows directly to pump 527 as seen in figure 10 and the similarly controlled system in figure 6 per paragraph 0066) and the integral circulation portion inlet path (where heat transfer fluid flows from converter 515 in loop 507 to enter valve 1004 as seen in figure 10 and 11) in the length direction of the integral circulation portion to prevent a coolant that has passed through the second integral valve outlet path from flowing backward toward the first integral valve outlet path the integral circulation portion outlet path, and the integral circulation portion inlet path when circulating to the heat pump device inlet path through the integral circulation portion (as seen in figure 10).
Regarding claim 8, Johnston discloses the claim limitations of claim 1 above and Johnston further discloses the valve module further includes: 
a heating branch path (where heat transfer fluid flows through heat exchanger 559 in loop 503 from valve 1002) that communicates with the heat pump device outlet path (where heat transfer fluid flows from heat exchanger 559 toward pump 529) as a first coolant path branched from the heat pump device inlet path (where heat transfer fluid flows into heat exchanger 557 from pump 527); 
a cooling branch path (where heat transfer fluid flows through heat exchanger 557 in loop 505 and back to battery 509 through valve 1002) that communicates with the heat pump device outlet path as a second coolant path branched from the heat pump device inlet path (as seen in the flow diagrams of figure 10 and 11); 
a heating portion (where heat transfer fluid flows through heat exchanger 559) disposed in the heating branch path to selectively increase a temperature of the coolant passing through the heating branch path, as a part of a heat pump embedded in the heat pump device (heat exchanger 559 serves to heat the heat transfer fluid per paragraph 0057 and 0060); 
a cooling portion disposed in the cooling branch path (where heat transfer fluid flows through heat exchanger 557) to selectively decrease a temperature of the coolant passing through the cooling branch path, as a part of the heat pump embedded in the heat pump device (heat exchanger 557 serves as a chiller to cool the heat transfer fluid per paragraph 0056); and 
a conversion valve (valve 1002) disposed in a portion where the heating branch path and the cooling branch path are branched from the heat pump device inlet path (where heat transfer fluid flows into heat exchanger 557 from pump 527) and allows the coolant passed through the heat pump device inlet path to pass through at least one of the heating branch path and the cooling branch path (per the flow diagrams in figure 10 and 11).
	Regarding claim 9, Johnston discloses the claim limitations of claim 8 above and Johnston further discloses the heating branch path and the cooling branch path are formed in 
	Regarding claim 10, Johnston discloses the claim limitations of claim 8 above and Johnston further discloses the coolant discharged through the integral circulation portion outlet from the integral circulation portion is introduced into the integral circulation portion through the integral circulation portion inlet path after passing through a first circulation path (in loop 507) , and a radiator (radiator 521) disposed on the first circulation path to pass a coolant, passing through the first circulation path, through the radiator ( per paragraphs 0051 and 0062 heat transfer fluid flows through the radiator 521).
	Regarding claim 11, Johnston discloses the claim limitations of claim 10 above and Johnston further discloses the coolant discharged through the heat pump device outlet path from the heat pump device (where heat transfer fluid flows from heat exchanger 559 toward pump 529) is introduced through the integral valve inlet path after passing through a second circulation path (through the heat transfer fluid into and out of  battery pack 509), and an electrically powered device ( battery pack 509) is disposed on the second circulation path to pass the coolant, passing through the second circulation path, through the electrically powered device (as seen by the flow paths in figure 10 and 11, where heat transfer fluid flows through  the  heat exchanger 557 and 559 to battery pack 509 before returning to valve 1003).
	Regarding claim 12, Johnston discloses the claim limitations of claim 8 above and Johnston further discloses the heat pump device further includes: a high-temperature refrigerant inlet connected to a first end of the heating portion to introduce a high-temperature refrigerant to the heating portion therethrough (where refrigerant from loop 501 flows into heat exchanger 559); 
a high-temperature refrigerant outlet connected to a second end of the heating portion to discharge the high-temperature refrigerant introduced into the heating portion from the heating 
a low-temperature refrigerant inlet connected to a first end of the cooling portion to introduce a low-temperature refrigerant into the cooling portion therethrough (where refrigerant from loop 501 flows into heat exchanger 557); 
a low-temperature refrigerant outlet connected to a second end of the cooling portion to discharge the low-temperature refrigerant introduced into the cooling portion from the cooling portion therethrough (where refrigerant flows from heat exchanger 557 into loop 501 per paragraph 0056); 
an evaporator (heat exchanger 547 functions as an evaporator/condenser per paragraph 0055) disposed between the high-temperature refrigerant outlet and the low-temperature refrigerant inlet (between the outlet for heat exchanger 559 and the inlet for heat exchanger 557); and 
a heat pump condenser (heat exchanger 543) disposed between the low-temperature refrigerant outlet and the high-temperature refrigerant inlet  (between the outlet for heat exchanger 557 and the inlet for heat exchanger 559 in loop 501), wherein the evaporator is configured to cool a refrigerant (while the refrigerant  in evaporators are typically heated i.e. evaporate the evaporator is defined in terms of cooling the refrigerant which is opposite to the conventional definition and would typically be the function of a condenser in a vapor compression system in this case the evaporator/condenser 547 removes heat from the refrigerant when functioning in a conventional mode per paragraph 0055) sequentially passing through the high-temperature refrigerant outlet, the evaporator, and low-temperature refrigerant inlet, and the heat pump condenser is configured to heat the refrigerant (while the refrigerant  in condensers are typically cooled i.e. condensed the condenser is defined in terms of heating the refrigerant which would typically be the function of a evaporator in a vapor compression system in this case the heat exchanger 543 heats from the refrigerant when cooling the air flowing over 
	Regarding claim 13, Johnston discloses the claim limitations of claim 12 above and Johnston further discloses a refrigerant circulation path is disposed in the heating portion to connect the high-temperature refrigerant inlet and the high-temperature refrigerant outlet for heat exchange between the refrigerant and the coolant while being distinguished from a path of the coolant (The path for refrigerant within heat exchanger 559 which is separate for the path for heat transfer fluid in heat exchanger 559), and a refrigerant circulation path is disposed in the cooling portion to connect the low-temperature refrigerant inlet and the low-temperature refrigerant outlet for heat exchange between the refrigerant and the coolant while being distinguished from a path of the coolant (The path for refrigerant within heat exchanger 559 which is separate for the path for heat transfer fluid in heat exchanger 559)
	Regarding claim 14, Johnston discloses the claim limitations of claim 12 above and Johnston further discloses a refrigerant used in an air conditioning system of the vehicle is circulated ( refrigerant loop 501 is part of a vehicle air conditioning system per paragraph 0054-0055 through evaporator 543).

Regarding claim 15, Johnston discloses the claim limitations of claim 11 above and Johnston further discloses when the integral valve (1003) opens the first integral valve outlet path (the outlet of valve 1003 where heat transfer fluid flows into loop 507  as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066)and closes the second integral valve outlet path (as seen in figure 11), the coolant discharged through the first integral valve outlet path from the integral valve sequentially passes through the integral circulation portion, 
	Regarding claim 16, Johnston discloses the claim limitations of claim 15 above and Johnston further discloses the conversion valve opens the heating branch path and closes the cooling branch path (when valve 1002 is in the position shown in figure 11 the path to heat exchanger 559 is open and the portion of cooling path returning directly to battery 509 is closed), the coolant introduced into the heat pump device is increased in temperature through the heating portion while passing through the heating branch path and then introduced into the integral valve after sequentially passing through the heat pump device outlet path (where heat transfer fluid flows from heat exchanger 559 toward pump 529), the second circulation path (through the heat transfer fluid into and out of  battery pack 509), and the integral valve (per the flow path shown in figure 11).

Regarding claim 17, Johnston discloses the claim limitations of claim 16 above and Johnston further discloses the operation of the integral valve is performed when a coolant requires cooling using the radiator in a coolant high-temperature environment (per paragraph 0061 to cool the heat transfer fluid via the radiator 521), and the operation of the conversion valve is performed when the coolant cooled through the radiator requires heating (to heat the coolant via heat exchanger 559 per paragraph 0057 and 0060).

Regarding claim 18, Johnston discloses the claim limitations of claim 15 above and Johnston further discloses when the conversion valve closes the heating branch path and opens the cooling branch path (when valve 1002 is in the position shown in figure 10 the path to heat exchanger 559 is closed and the portion of cooling path returning directly to battery 509 is closed), the coolant introduced into the heat pump device is decreased in temperature through the cooling portion (in heat exchanger 557) while passing through the cooling branch path, and then introduced into the integral valve after sequentially passing through the heat pump device outlet path (where the valve flow from valves 1002 and 1001  combine to flow into battery pack 509), the second circulation path (through the heat transfer fluid into and out of  battery pack 509), and the integral valve (per the flow path shown in figure 10).
	Regarding claim 19, Johnston discloses the claim limitations of claim 18 above and Johnston further discloses wherein the operation of the integral valve is performed when a coolant requires cooling using the radiator in a coolant high-temperature environment (per paragraph 0061 to cool the heat transfer fluid via the radiator 521), and the operation of the conversion valve is performed when the coolant requires cooling even after passing through the radiator (per paragraph 0061).
	Regarding claim 20, Johnston discloses the claim limitations of claim 11 above and Johnston further discloses when the integral valve (1003) closes the first integral valve outlet path and opens the second integral valve outlet path ( in figure 10), the coolant discharged through the second integral valve outlet path from the integral valve is introduced into the heat pump device after sequentially passing through the integral circulation portion and the heat pump device inlet path (where heat transfer fluid flows into heat exchanger 557 from pump 527, with the heat transfer fluid flow as seen in figure 10).
	Regarding claim 21, Johnston discloses the claim limitations of claim 20 above and Johnston further discloses when the conversion valve opens the heating branch path and closes the cooling branch path (when valve 1002 is in the position shown in figure 11 the path to heat 
	Regarding claim 22, Johnston discloses the claim limitations of claim 21 above and Johnston further discloses the operation of the integral valve is performed when the coolant does not require cooling using the radiator in a coolant low-temperature environment (when the radiator is bypassed via valve 1003 as seen in figure 10), and the operation of the conversion valve is performed when the coolant requires heating even though the coolant did not pass through the radiator (when heating is required through heat exchanger 559).
	Regarding claim 23, Johnston discloses the claim limitations of claim 20 above and Johnston further discloses when the conversion valve closes the heating branch path and opens the cooling branch path (when valve 1002 is in the position shown in figure 10 the path to heat exchanger 559 is closed and the portion of cooling path returning directly to battery 509 is closed), the coolant introduced into the heat pump device is decreased in temperature through the cooling portion (in heat exchanger 557) while passing through the cooling branch path, and then introduced into the integral valve after sequentially passing through the heat pump device outlet path (where the valve flow from valves 1002 and 1001  combine to flow into battery pack 509), the second circulation path (through the heat transfer fluid into and out of  battery pack 509), and the integral valve (per the flow path shown in figure 10).
	Regarding claim 24, Johnston discloses the claim limitations of claim 23 above and Johnston further discloses the operation of the integral valve is performed when the coolant does not require cooling using the radiator in a coolant low-temperature environment (when the 
Regarding claim 25, Johnston discloses (Figures 5-11) 25. A cooling system of an electric vehicle, comprising: an integral valve (at valve 1003 in figure 10 and 11) having at least one or more coolant inlets (the inlet to valve 1003 where heat transfer fluid flows into the valve 1003 from the battery pack 509) and at least two or more coolant outlets (the outlet of valve 1003 where heat transfer fluid flows into loop 507  as in figure 11 and the similarly controlled system in figure 8 per paragraph 0066 and the outlet of valve 1003 where heat transfer fluid flows directly to pump 527 as seen in figure 10 and the similarly controlled system in figure 6 per paragraph 0066), and configured to selectively discharge a coolant through one of the at least two or more coolant outlets (per paragraph 0066 and the flow paths shown in figure 10 and 11); a plurality of coolant paths (in loops 503,  505 and 507) connected with each other such that the coolant discharged through one of the at least two or more coolant outlets is introduced back into the integral valve through the at least one or more coolant inlets after being supplied to a portion where coolant circulation is required (coolant/heat transfer fluid to battery pack 509 is controlled to flow through loop 505 or 505 and 507 depending on the positon of the valve as seen in figure 10 and 11); and a heat pump device (refrigeration control loop 501 including heat exchanger 557 and 559) disposed in at least one or more of the plurality of coolant paths (heat exchanger s557 and 559 are in loops 505 and 503 respectively) to selectively increase or decrease a temperature of the coolant (heat exchanger 557 serves as a chiller to cool the heat transfer fluid per paragraph 0056 and heat exchanger 559 serves to heat the heat transfer fluid per paragraph 0057 and 0060), wherein the integral valve (at valve 1003 in figure 10 and 11), a part of the plurality of coolant paths (  the part of coolant paths 505 and 507 connecting valve .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Enomoto; Norihiko et al.	(US 2015/0101789 A1), Gauthier; Jean-Philippe (US 2016/0023532 A1), Blatchley; Timothy Noah et al.(US 2016/0344075 A1), Kim; Jae Yeon et al. (US 2017/0158081 A1), King; Jonathan (US 2018/0086224 A1), Kim; Jae Yeon et al. (US 2018/0117984 A1), Mancini; Nicholas et al. (US 2019/0070924 A1) and Seki; Hidemi et al. (US 201/90275858 A1), all disclose electric vehicle battery cooling/heating systems with valves
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763